Townsend, J.
1. Where the defendant appeals to this court by bill of exceptions from the overruling of general demurrers to an indictment, and it subsequently appears from motions to dismiss on the part of both the plaintiff and the defendant in error that a nolle prosequi has *398been entered in said case in the trial court, the questions have become moot and the motions to dismiss will be granted.
Decided January 15, 1953.
Congdon, Harper & Leonard, for plaintiff in error.
George Hains, Solicitor-General, contra.
2. In such case, the request of the plaintiff in error in his motion to dismiss, to tax costs against the defendant in error will be denied. Atlanta & West Point R. Co. v. Golightly, 148 Ga. 582 (2, 3) (97 S. E. 516).

Writ of error dismissed.


Gardner, P. J., and Carlisle, J., concur.